April 19, 2011 EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Form N-CSR John Hancock Funds III (the Registrant) on behalf of: Growth Opportunities Fund International Core Fund International Growth Fund U.S. Core Fund International Allocation Portfolio Global Shareholder Yield Fund Classic Value Mega Cap Fund File Nos. 333-125838; 811-21777 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrants Form N-CSR filing for the period ending February 28, 2011. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4497. Sincerely, /s/ Salvatore Schiavone Salvatore Schiavone Treasurer
